September 20, 1965

Honorable W.'H. Dancy, Jr.      Opinion No. C-513
County Auditor
Jefferson County                Re: Whethar House Bill No. 140,
Beaumont, Texas                     59th Legislature,1965, au-
                                    thorizes the Commissioners
                                    C,ourtof Jefferson County to
                                    increase the salary of Crimi-
                                    nal District Attorney, Judge
                                    of the COUnty Court-at-Law
                                    and Judge of the County Court-
Dear Mr. Dancy:                     at-Law No. 2.
       In your letter requestingan opinion from this office, you
ask the following question:
           "'May the CommissionersCourt increase the
      salaries of the Criminal District Attorney, and
      the Judge of the County Court-at-Law,land the
      Judge of the,County Court-at-LawNo. 2,,under
      House Bill 140'of the 59th Legislature?'",~
      To answer your question, we must look to the provisions of
Article 38831, Revised Civil Statutes of Texas, which provides for
maximum and minimum salaries; of certain precincts, counties and
district officials in certaincounties, which provides in part:
            "Sec. 5.1, In each county in the State of
       T8XaS having a population of.at least one hundred
       ninety-five thousand and one (195,001)inhabitants
       and less than six hundred thousand (600,000)in-
       habitants according to the last preceding Federal
       Census, the CommissionersCourts shall fix the
       salaries of the county and district officials named
       in this Act as not more than Twelve Thousand Dol-
       lars ($12,000)per annum; provided, however, that
       no salary shall be set at a figure lower than that
       actually paid on the effective date of this Act."
       Jefferson County falls within the bracket provision of the
above section.



                               -2415-
Hon. W. H. Dancy, Jr., Page 2 (C-513)


           I,
                  As amended Acts 1959, 56th Leg.,
      1st c.i.; ;. 17, ch. 4, I)1.
           "Sec. 6. The provisions of Sections 1, 2,
      3, 4 and 5 of this Act shall be applicable to
      district clerks, county clerks, county judges,
       udges of the county courts at law, judges of
       he county criminal courts, judges of the county
      probate courts, judges of the county domestic
      relations court, county treasurers,criminal dis-
      trict attorneys, inspectors of hides and animals,
      sheriffs, assessors and collectors of taxes, county
      atto'rneys,county commissioners,sheriffs who also
      perform the duties of assessor-collectorof taxes,
      county clerks who also perform the duties of dis-
      trict clerks, and county commissionerswho act as
      road commissioners."(E$~~phasisadded).
      House Bill 140 of the 59th Legislatureprovides in part as
follovIs:
           "Section 1. That House Bill No. 374, Acts of
      the 4th Legislature,,RegularSession, 1955 Chap-
      ter 227, as amended, codified'asArticle 38431,
      Vernon's Texas Civil Statutes, be and the same is
      hereby amended by adding Section 18 thereto, which
      shall hereafter.readas follows:
            "'Section 18. The CommissionersCourt in each
      county in the State is hereby authorized to increase
      the maximum compensationof 8aCh officer enumerated
      in House Bill No. 374, as amended, in an additional
      amount not to exceed twenty per cent (20%) of the
      maximum sum authorized by Rouse,Bill No. 374, as amend-
        .     id d~that the compensationof no official
      $eczEi bi the provIsions~ofHouse Bill No. 374, as
      amended, shall be set at a figure lower than that ac-
      tually paid on the effective date of this Act; and
      provided, further, that no increased compensation
      shall be authorized pursuant to this Act until and
      unless a public hearing shall be had by the Commis-
      sioners Court, at a regular meeting of such Court, up-
      on the question of any proposed increase, following
      publication of notice of such public hearing at least
      two (2) times, one time a week, in a newspaper of
      general circulation in such county, prior to such pub-
      lic hearing."' (Emphasisadded).


                            -2416-
Hon. W. Ii.Dancy,   Jr., page 3 (C-513)


       However, the Criminal District Attorney and Judge of the
County Court-at-Lawand Judge of the County Court-at-LawNo. 2
of Jefferson County, are not being compensatedunder the pro-
visions of Article 38831 and House Bill No. 140 of the 59th Legis-
lature, 1965, which amends Article 38831. but are being compensated
under the following special Articles of the Revised Civil Statutes
of Texas and Cod8 of Criminal Procedure,as special statutes con-
trol over general statutes.
       Article 52-160b of Vernon's Code of Criminal Procedure,pro-
vides in part as follows:
            "Section 1. There is hereby created and es-
       tablished a Criminal Judicial District of Jeffer-
       son County, Texas, to be composed of the County
       of Jefferson, State of Texas alone, and which Dis-
       trict is coextensivewith the territorialboun-
       daries and limits of Jefferson County, Texas.
            "Sec. 2. There shall be elected by the quali-
       fied electors of the Criminal Judicial District of
       Jefferson County, Texas, at the regular election in
       November, 150, and at the regular November election
       each four (fl) years thereafter,an attorney for said
       District who shall be styled 'CriminalDistrict At-
       torney of Jefferson County' and who shall hold his of-
       fice for a period of four 4) years and until his suc-
       cesor is elected and qua11Iled. The said Criminal
       District Attorney of Jefferson County shall possess
       all the qualificationsand take the oath and give
       the bond required by the Constitutionand laws of
       this State of other District Attorneys.
            II
             . . .
            "Sec. 4. The Criminal District Attorney of Jef-
       ferson County shall be commissionedby the Governor
       and shall receive as salary and compensationa sum
       of not less than Twelve Thousand Dollars ($12,000)
       nor more than Sixteen Thousand, Five ,Hundred($16,500)
       per annum as shall be fixed by the CotmnissionersCourt
       of Jefferson County, to be paid out of the Officer's
       Salary Fund of Jefferson County if adequate; if in-
       adequate, the CommissionersCourt shall transfer neces-
       sary funds from the General yd   of the County to the
       Officer's Salary Fund.          As amended, Acts 1963,
       58th Leg., p. 727, ch. 267: *


                                -2417-
Hon. ii.H. Dancy, Jr., Page 4 (C-513)


      Article 1970-111, provides:
           "There is hereby created a court to be
      held in Beaumont, Jefferson County, Texas, to
      ",;cai'$d the County Court of~JeffersonCounty

      Article 1970-122 provides:
           "The judgeofthe County Court of Jefferson
      County at law shall recerve a salary of not more
      than Sixteen Thousand Five Hundred Doliars ($16,500)
      per annum, which shall be paid in twelve (12) equal
      monthly installmentsout of the,County Treasury of
      Jefferson County as fixed and ordered by the Commis-
      sioners Court af,ifaid.countgz?:The'judgeof the
      County Court of Jefferson County at Law shall assess
      the same fees as are now prescribedby law relat,ing
      to'eounty judges fees, all of which shall be collect-
      ed by the clerk of the court and paid into the county
      treasury on collectionand no part of which shall be
      paid to said judge, who shall instead draw a salary
      as herein rovided. . . . Acts 1963, 58th Leg., p.
      472, ch. 1% 9, I 2."
       Senate Bill No. 371 of the 59th Legislatureprovides in
part as follows:
           "Section 1. There is hereby created a court
      to be held in Beaumont, Jefferson County, Texas,
      to be called the Cbunty Court of Jefferson County
      at Law No. 2.
           II. . .

           "Sect; .8.   The Judge of the County Court of Jef-
      ferson C&r&y at Law No. 2 shall receive a salary
      ofnot more than Sixteen Thousand Five Hundred Dal-
      lars ($16,500~.00    Iper annum'tihich shall be paid in
     '.,twelve(12) equa1 monthly $nstallments.outof,the
      County Treasury of Jefferson County as fixed and
      ordered by the CommissionersCourt of said County.
      The Judge of the County Court of Jefferson County
      at Law No. 2 shall assess the same fees as are now
      prescribedby law relating to county judges' fees,
      all of which shall be,,collected   by the Clerk of
      the Court and paid into the County Treasury on col-
      l~ectionand no part of which shall be paid to said

                             -2418-
.      .




    Hon. W. H. Dancy, Jr., page 5 (C-513)


           Judge, who shall instead draw a salary ,as
           herein provided." Which Bill is effective
           as of May 13, 1965.
           It thereforeappears from a reading of House Bill No. 140
    of the 59th Legislature, 1965, amending Article 38831, Vernon's
    Civil Statutes, that House Bill No. 140, Acts of the 59th Legis-
    lature, 1965, did not amend Article 52-160b of Vernon's Code of
    Criminal Procedure nor Article 1970-122 of Vernonls'CivilStat-
    utes of the State of Texas nor Senate Bill No.,371 of the 59th
    Legislature,'and therefore the CommissionersCourt would not be
    authorized to pay such officials salaries greater than the sum
    authorized'underArticle 52?16Ob of V.C.C.P., Article 1970-122
    of V.C.S. and Senate Bill No. 371 of the 59th Legislature.
                           SUMMARY
                Under the provisions of House Bill No. 140,
           Acts, 59th Legislature,1965, which amends Arti-
           cle 3883f, Revised Civil Statutes of Texas, the
           CommissionersCourt of Jefferson County, Texas is
           not authoriz~edto grant an additional increase over
           and above the salaries prescribed~byArticle 52-10613,
           Vernon's Code of Criminal Procedure, Article 1970-122,
           Vernon's Civil Statutes, and Senate Bill No. 371, 59th
           Legislature.
                                            Very truly yours,
                                            WAGGONER CARR
                                            Attorne General
                                                Y-7

                                            By:
                                                  Assistant
    JRR:mkb:ra:ms
    APPROVED:
    OPImON COMMITTEE:
    W. V. Geppert, Chairmen
    Rob Flowers
    Dean Arrington
    H. Grady Chandler
    Pat Bailey
    APPROVED FOR THR ATTORNEY GENERAL
    By: T. B. Wright
                                     -2419-